ALEXANDER, J.,
with whom SAUFLEY, C.J., joins,
dissenting.
[¶ 16] I respectfully dissent. This matter is before the Court on appeal from a summary judgment in favor of John Mac-Dowall. In reviewing the grant of a summary judgment, we must consider the evidence “in the light most favorable to the nonmoving party, to decide whether the parties’ statements of material fact and referenced record evidence reveal a genuine issue of material fact.” Rice v. City of Biddeford, 2004 ME 128, ¶ 9, 861 A.2d 668, 670. The facts, taken most favorably to MMG, do not support a summary judgment in favor of MacDowall.
[¶ 17] Let us look at those facts. The accident at issue occurred on March 22, 2001, along Route 100, a high speed, rural road in Palmyra. It was dark and snowing heavily. Because of the snow, Corey Bur-rill was driving his vehicle at a speed of twenty-five to thirty-miles-per-hour in the fifty-mile-per-hour zone. The plaintiff, John MacDowall, wearing a black jacket and black jeans, was drunk and walking his bicycle in the middle of Route 100 when he was hit by Burrill’s vehicle.
[¶ 18] Shortly after the accident, MMG was contacted by a lawyer for MacDowall, who demanded that MMG pay him the policy limit of $100,000 for MacDowall’s injuries. After several contacts, MMG advised MacDowall’s lawyer that it would pay him nothing because MacDowall was injured due to his own fault, walking in the middle of a road, after dark, in a snowstorm, while drunk, and wearing dark clothing.
[¶ 19] After this contact, MacDowall’s claim was transferred to a different law firm. MacDowall’s complaint against Bur-rill was filed in June 2002. The second law firm did not send a copy of the complaint to MMG or otherwise notify MMG that a complaint had been filed. Burrill did not respond to the complaint and was defaulted in November 2002. MMG became aware of the default in December 2002 and moved to set aside the default. The Superior Court denied the motion, *1048held a hearing on damages, and awarded MacDowall the damages addressed in the Court’s opinion.
[¶ 20] The Court’s opinion correctly outlines the law that governs our decision-making in this case. The Court notes that to comport with due process requirements, MMG must have received notice of the action against Burrill at a “meaningful time in the proceedings” (quoting Michaud v. Mut. Fire, Marine & Inland Ins. Co., 505 A.2d 786, 789-790 (Me.1986)). The Court also notes that when a default has been entered against an insured in an underlying action, and the insurance company was not notified of the action prior to the default, the default may be stricken when the insurance company can demonstrate: “(1) a good excuse for a failure to answer or appear, and (2) a meritorious defense.”
[¶ 21] Here, the undisputed facts establish that MMG had no notice of the action against Burrill prior to entry of the default. Further, during its last contact with representatives of MacDowall, MMG had expressed its view that there was no basis for any liability and that MacDowall was injured entirely as a result of his own fault.
[¶ 22] In-essence, according to the law stated by the Court, there would seem to be little dispute that, in this summary judgment proceeding, MMG’s due process rights were violated because MacDowall failed to notify it of the action initiated against Burrill until after a default was entered. MMG has also established that because it was not notified, in violation of MMG’s due process rights, it has a good excuse for its failure to answer and appear in the action. Further, MMG, pointing to MaeDowall’s fault, has demonstrated a meritorious defense. Thus, according to the law as stated by the Court, summary judgment should have been denied. MMG should be afforded the opportunity to defend the merits of the action and require MacDowall to prove that Burrill was responsible for his injuries.
[¶ 28] The Court’s opinion suggests that once a non-cooperating insured is properly defaulted, and the trial court refuses to strike the default, the insurance company has had adequate due process. That is a change from our jurisprudence that required that, independent of notice to the insured, the insurer must have had meaningful notice of an action. I would not change our prior law.
[¶ 24] Allowing MacDowall to recover over $100,000, rewards him with a significant windfall for his own drunken and careless acts, and violates the due process rights to fair notice that MMG has under the reach and apply statute. Accordingly, I would vacate the Superior Court judgment.